
	

113 HR 1703 IH: Medicaid Program Integrity Act of 2013
U.S. House of Representatives
2013-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1703
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2013
			Mr. Boustany (for
			 himself, Mrs. Blackburn,
			 Mr. Gingrey of Georgia, and
			 Mr. Tiberi) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to permit
		  States to reduce the amount of home equity that is exempted for purposes of
		  determining eligibility for long-term care assistance under Medicaid and to
		  eliminate the State Medicaid maintenance of effort requirement established
		  under Public Law 111–148 with respect to eligibility standards to obtain
		  Medicaid assistance for long-term care services.
	
	
		1.Short titleThis Act may be cited as the
			 Medicaid Program Integrity Act of
			 2013 .
		2.State option to
			 reduce Medicaid home equity exemption amount
			(a)In
			 generalSection 1917(f)(1) of
			 the Social Security Act (42 U.S.C. 1396p(f)(1)) is amended—
				(1)in subparagraph
			 (B), by striking $500,000, an amount that exceeds such
			 amount, but does not exceed $750,000 and by inserting the following:
					
						$500,000—(i)an amount that exceeds such amount, but
				does not exceed $750,000; or
						(ii)an amount that is
				less than such amount, but is not less than
				$50,000.
						;
				and
				(2)in subparagraph
			 (C)—
					(A)by inserting
			 (or beginning in 2014 in the case of subparagraph (B)(ii)) after
			 beginning with 2011; and
					(B)by inserting
			 (or nearest $100 in the case of subparagraph (B)(ii)) after
			 nearest $1,000.
					(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to individuals who are determined eligible for
			 medical assistance with respect to nursing facility services or other long-term
			 care services based on an application filed on or after the date of the
			 enactment of this Act.
			3.Elimination of
			 ACA maintenance of effort requirements with respect to Medicaid eligibility for
			 long-term care services
			(a)In
			 generalSection 1902(gg) of
			 the Social Security Act (42 U.S.C. 1396a(gg)) is amended by adding at the end
			 the following new paragraph:
				
					(5)Nonapplication
				in case of eligibility for medical assistance for long-term care
				servicesThe requirement
				under paragraph (1) shall not apply to changes in standards (such as counting
				the value of life estates as a resource, counting the value of savings bonds in
				the year of their purchase, and not excluding the unpaid balance of an annuity
				as a resource) established for eligibility for medical assistance for long-term
				care services described in section 1917(c)(1)(C) so long as such changes would
				have been permitted under the law as in effect before the date of the enactment
				of Public Law
				111–148.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 standards for eligibility determinations made on or after the date of the
			 enactment of this Act.
			
